Citation Nr: 0400164	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to January 29, 1999 
for the award of service connection for bilateral patellar 
femoral pain syndrome.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

On the veteran's substantive appeal, received in January 
2002, the veteran requested that he be provided a hearing 
before a Veterans Law Judge in Washington, D.C.  In July 2003 
the Board informed the veteran that he had been scheduled for 
such a hearing in December 2003.  The record indicates that 
the veteran failed to report for the scheduled hearing.  

The Board notes that the veteran was denied an increased 
rating for prostatitis in a December 1998 rating action.  The 
veteran perfected an appeal with respect to that decision.  
By rating action in January 2000, the veteran was granted an 
increased rating for his prostatitis disability.  In a 
statement received later in January 2000, the veteran 
indicated that he was satisfied with his increased rating and 
requested that his appeal be withdrawn.  Accordingly, the 
claim for an increased rating for prostatitis is not 
currently in appellate status before the Board.


FINDINGS OF FACT

1.  In a March 1971 decision, the Board denied service 
connection for a bilateral knee disability.  

2.  The veteran's application to reopen his claim for service 
connection for a bilateral knee disability was received on 
January 29, 1999.




CONCLUSION OF LAW

The criteria for an effective date earlier than January 29, 
1999, for a grant of service connection for bilateral 
patellar femoral pain syndrome have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA's respective development 
responsibilities.  The VCAA redefines the obligations of VA 
with respect to its statutory duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

The Board notes that the issue on appeal was first raised in 
a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim for which the VA had 
already notified the claimant of the information and evidence 
necessary to substantiate the claim.  Under 38 U.S.C. 
§ 5103(a), the VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case the issue on 
appeal did not stem from an application for benefits, it 
stemmed from a notice of disagreement to the effective date 
assigned by a VA rating decision.  Under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03.

The Board notes that the discussions in the August 2000, 
April 2001, and September 2001 rating decisions, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran, informed him 
of the information and evidence needed to substantiate his 
claim.  The SOC informed the veteran of the regulation 
governing effective dates, and the SSOC informed the veteran 
of 38 C.F.R. § 3.159.  In addition, the veteran wrote to the 
RO in May 2003 requesting that his claim be expedited to the 
Board.  In light of the above, further development in this 
regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify.

The veteran does not allege, nor does the record reflect, 
that there exists outstanding evidence relevant to the issue 
on appeal.  The veteran has been afforded the opportunity to 
present testimony at a personal hearing before the Board, and 
the record contains documents of the veteran's contentions.  
Indeed, the facts are not in dispute which serve as the basis 
for the determination herein.  As such, the Board finds the 
VA's duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The veteran seeks an earlier effective date for the award of 
service connection for bilateral patellar femoral pain 
syndrome.  He has asserted that he should be granted an 
earlier effective date in 1968 because that is when he 
originally submitted a claim for a bilateral knee disability.  
He maintains that the RO should have granted him service 
connection in its February 1969 rating decision.  The veteran 
has also asserted that he should be granted an effective date 
of October 4, 1967, the date that he was discharged from 
active service.

The record reveals that the veteran first submitted an 
application for compensation benefits in October 1967.  The 
veteran was unable to report for a scheduled VA examination 
in December 1967.  Following VA examination in April 1968, a 
rating decision in June 1968 denied service connection for 
bilateral knee pain.  The veteran expressed notice of 
disagreement with that determination relative to a knee 
disability in November 1968.  The veteran was denied service 
connection for bilateral patella chondromalacia by rating 
action in February 1969, based on a January 1969 VA 
examination which did not reveal the veteran to have any knee 
disability.  In a March 1971 decision, the Board confirmed 
the denial of the veteran's claim for service connection for 
bilateral knee disability.

On January 29, 1999, the veteran, through his service 
representative, again submitted a claim for service 
connection for a bilateral knee disability.  This claim was 
received by the RO on January 29, 1999.  The veteran 
submitted an April 2000 statement from a private physician.  
The veteran was provided a VA orthopedic examination in July 
2000.  Both the private physician and the VA physician 
related the veteran's bilateral knee disability to his 
military service.  In August 2000, based on this new 
evidence, the RO granted service connection for a bilateral 
patellar femoral pain syndrome, effective June 15, 1999.  In 
April 2001, the RO determined that the veteran was entitled 
to an effective date of March 22, 1999, and determined that 
there was no clear and unmistakable error in the February 
1969 rating decision that denied entitlement to service 
connection for bilateral knee disability.  By rating action 
in September 2001, the RO determined that there had been 
clear and unmistakable error in the April 2001 rating action, 
and granted the veteran an earlier effective date of January 
29, 1999, for the grant of service connection for bilateral 
knee disability.

The Board notes that the legal concept of "clear and 
unmistakable error" cannot be held in the February 1969 
rating decision since that decision was subsumed by the March 
1971 Board decision which denied service connection for 
bilateral knee disability.  When the Board affirms a decision 
of a RO, the RO determination is subsumed by the final 
appellate decision pursuant to 38 C.F.R. § 20.1104 (2003).  
Thus, the RO decision is not reviewable for a clear and 
unmistakable error because it merges with the Board's 
decision and ceases to have any independent effect once the 
Board renders a final decision.  See Duran v. Brown, 7 Vet. 
App. 216 (1994).  The Board notes that the veteran has not 
asserted that there was clear and unmistakable error in the 
March 1971 Board decision.

In this case, pursuant to the veteran's January 29, 1999 
request, the RO reopened the veteran's claim for service 
connection for bilateral knee disability based on new and 
material evidence, the April 2000 private physician 
statement.  When new and material evidence is received after 
final disallowance of a claim, the effective date of an award 
of service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).

The record clearly indicates that the veteran's new claim was 
received by the RO on January 29, 1999.  Subsequent to the 
March 1971 Board decision denying service connection for 
bilateral knee disability, there is no reference to the 
veteran's bilateral knee disability until the January 29, 
1999 statement.

Although the date of receipt of the veteran's claim to 
reopen, January 29, 1999, was before the date entitlement 
arose, April 2000, the effective date of the award of service 
connection for bilateral patellar femoral pain syndrome has 
been assigned as January 29, 1999.  Therefore, the RO 
assigned the earliest possible effective date for its grant 
of the reopened claim for service connection for bilateral 
patellar femoral pain syndrome.  An effective date earlier 
than January 29, 1999, for a grant of service connection for 
bilateral patellar femoral pain syndrome is not warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.




ORDER

An effective date earlier than January 29, 1999, for service 
connection for bilateral patellar femoral pain syndrome is 
denied. 


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



